Citation Nr: 1531238	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for cervical spine arthritis.

2.  Whether new and material evidence has been received to reopen service connection for status post surgery for hallux valgus deformity of the left great toe.

3.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, excluding posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

9.  Entitlement to a 10 percent rating based on multiple noncompensable, service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to February 1992.  In April 2015, she testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A transcript of the hearing is of record.

Under the law, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In October 2011, the RO denied service connection for PTSD and depressive disorder.  In an October 2011 notice of disagreement, the Veteran specifically did not appeal the denial of service connection for PTSD.  As such, the Board has recharacterized the appeal to encompass any acquired psychiatric disorder, other than PTSD (which she specifically did not appeal), to conform to Clemons.

The issues of service connection for low back, left foot, right foot, and acquired psychiatric disorders and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1992 rating decision denied service connection for a psychiatric disorder secondary to stress on the basis that no psychiatric disorder was found upon examination and denied service connection for status post-surgery for hallux valgus deformity of the left great toe on the basis that the evidence showed that hallux valgus existed prior to service and the evidence did not show that the disorder was aggravated as a result of service.

2.  An unappealed October 1993 rating decision denied service connection for arthritis of the cervical spine on the basis that the service treatment records did not reflect diagnosis or treatment of this disorder, there was no X-ray evidence of arthritis shown in service, and there was no evidence to show that arthritis of the cervical spine became manifested to a compensable degree within one year following service separation. 

3.  An unappealed August 1995 rating decision denied reopening service connection for depression on the basis that there was no evidence that the diagnosed dysthymic reaction was related to service and denied reopening service connection for a cervical spine disorder on the basis that there was no evidence of a chronic cervical spine disorder during service and the first evidence of degenerative joint disease (DJD) of the spine was more than one year after service separation.

4.  The evidence received since the November 1992 rating decision supports an application to reopen the claim for service connection for a left foot disorder.

5.  The evidence received since the August 1995 rating decision does not support an application to reopen the claim for service connection for cervical spine arthritis.

6.  The evidence received since the August 1995 rating decision supports an application to reopen the claim for service connection for a psychiatric disorder. 

7.  An active diagnosis of psychosis is not shown to have developed within two years of separation from active duty service.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied service connection for status post surgery for hallux valgus deformity of the left great toe and an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The October 1993 rating decision that denied service connection for cervical spine arthritis is final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The August 1995 rating decision that declined to reopen service connection for depression and cervical spine arthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has not been received to reopen service connection for cervical spine arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been received to reopen service connection for a left foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.	 § 3.156 (2014).

7.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The Veteran seeks to reopen the previously denied claims of service connection for a left foot disorder, cervical spine arthritis, and an acquired psychiatric disorder.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d at 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

Historically, the claims for service connection for a left foot disorder (claimed as left foot bunion) and an acquired psychiatric disorder (claimed as aggravated stress) were denied in November 1992.  The claim for service connection for a cervical spine disorder (claimed as DJD of the neck and spine) was originally denied in October 1993.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Cervical Spine Arthritis

In October 1993, the RO denied service connection for arthritis of the cervical spine on the basis that the service treatment records did not reflect diagnosis or treatment of this disorder, there was no x-ray evidence of arthritis shown in service, and there was no evidence showing that arthritis of the cervical spine became manifested to a compensable degree within one year following service separation.  The pertinent evidence of record at the time of the October 1993 rating decision included service treatment records, an April 1993 VA treatment record, and the Veteran's lay statements.

In August 1995, the RO declined to reopen service connection for a cervical spine disorder on the basis that there was no evidence of a chronic cervical spine disorder during service and the first evidence of DJD of the spine was more than one year after service separation.  The additional pertinent evidence of record at the time of the August 1995 rating decision included VA treatment records from April 1993 to January 1995 and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the August 1995 rating decision and finds that new and material evidence has not been submitted to warrant reopening.  

Specifically, in the November 2010 claim, the Veteran reported chronic neck pain.  In an April 2011 written statement, she reported experiencing daily pain and stiffness in her neck that did not respond to medication.  At the April 2015 Board hearing, she testified that her neck hurt constantly.  These lay statements are not "new" because they are redundant of evidence already considered by VA in the previous denials of the claim.  Of note, in a July 1993 written statement, she reported chronic neck pain, stiffness, and greatly decreased mobility.  This lay evidence was considered by the RO in the October 1993 rating decision.  

Next, a December 2010 VA imagining impression report noted that the Veteran had X-rays of the cervical spine in April 1993, July 1994, and January 1995 reflecting degenerative changes involving C5, C6, and C7 with bilateral foraminal encroachment at C6-C7.  This imaging report is not "new" because it is redundant of evidence already considered by VA in the October 1993 and August 1995 denials.  VA considered these treatment records when it declined to reopen service connection for cervical spine arthritis in August 1995.

Next, VA treatment records dated from February 2010 to November 2011 reflect treatment for neck pain (the presence of a current disability is not in dispute), but do not tend to establish (1) in-service symptoms, diagnoses, complaints, treatment, or findings of arthritis or a cervical spine disorder, (2) evidence of treatment for arthritis or a cervical spine disorder shortly after service separation, or (3) that arthritis of the cervical spine became manifested to a compensable degree within one year following service separation.  As such, while this evidence is new in the sense that was not previous of record, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a).    

Next, in an April 2011 written statement, the Veteran reported that she was treated for a pinched nerve during service (approximately 1979 to 1982) and also had neck pain in 1988.  At the April 2015 Board hearing, she testified that she received treatment in 1993 for neck pain.  These lay statements are not new because they are redundant of evidence already considered by VA in the October 1993 and August 1995 rating decisions.  VA considered the service treatment records, including the in-service notations of neck pain, as well as post-service VA treatment records reflecting treatment for a cervical spine disorder.

Further, there was no evidence received during the one-year appeal periods for the October 1993 or August 1995 rating decisions; therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.  Nor have additional service department records been received since the October 1993 and August 1995 rating decisions; therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

As a result, the newly received evidence, when viewed with the old evidence, does not entitle the Veteran to further assistance and does not address a fact that was unestablished at the time of the prior final denial.  Accordingly, the evidence received since the most recent final denial of the claim in August 1995 is not new and material, and reopening the claim for service connection for cervical spine arthritis is not warranted.  

Left Foot Disorder

In November 1992, the RO denied service connection for a left foot disorder, specifically status post surgery for hallux valgus deformity of the left great toe, on the basis that the evidence clearly showed this disability existed prior to service and there was no evidence that the disability was aggravated as a result of service.  The pertinent evidence of record at the time of the November 1992 rating decision included service treatment records, a March 1992 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the November 1992 rating decision and finds that it warrants reopening the claim.  Specifically, private treatment records dated from June 2008 to December 2010 note diagnoses of bilateral plantar fasciitis.  This evidence, received after November 1992 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to a fact that was unestablished at the time of the final denial (evidence of a diagnosis).  Thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

The Board finds that the current diagnosis of plantar fasciitis does not constitute a new claim, but is rather part and parcel of the service connection that was previously denied.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (the focus must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter); cf. Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury).  

In this case, the Board finds that the different aspects of the claimed left foot disability all revolve around the same in-service treatment for left foot pain and the current symptoms of left foot pain.  Therefore, the November 1992 denial of service connection was broad enough to encompass the currently-diagnosed plantar fasciitis.    

Acquired Psychiatric Disorder

In November 1992, the RO denied service connection for an acquired psychiatric disorder on the basis that there was no evidence of a current acquired psychiatric disorder.  The pertinent evidence of record at the time of the November 1992 rating decision includes service treatment records, a March 1992 VA examination report, and the Veteran's lay statements.  

In August 1995, the RO declined to reopen service connection for depression on the basis that there was no evidence that the diagnosed dysthymic reaction was related to active service.  The additional pertinent evidence of record at the time of the August 1995 rating decision included VA treatment records dated from April 1993 to September 1994, a January 1995 VA examination report, and the Veteran's lay statements. 

The Board has reviewed the evidence of record received since the August 1995 rating decision and finds that it warrants reopening the claim.  Specifically, September 2008 private treatment records note diagnoses of depression with anxiety.  An August 2010 VA treatment record reflects diagnoses of depressive disorder, NOS, and anxiety disorder, NOS.  The September 2011 VA examination report indicated a diagnosis of depressive disorder, NOS. 

This evidence, received after August 1995 decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of additional and current diagnoses of acquired psychiatric disorders (a necessary element for service connection).  Thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

38 U.S.C.A. § 1702 Claim

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.

The Veteran had service during the Persian Gulf War era.  See DD Form 214; 38 C.F.R. § 3.2(i) (the wartime period for the Persian Gulf War era is defined as beginning on August 2, 1990 and ending on a date to be prescribed by Presidential proclamation or law).  

The VA and private treatment records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term "psychosis" as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

As noted, the Veteran has not been diagnosed with a psychosis as defined by VA regulations. To the extent that she contends that she has a psychosis, this contention is outweighed by the multiple VA and private medical professionals that have not diagnosed her with a psychosis (and instead have offered other Axis I diagnoses, such as depressive disorder, NOS, and anxiety disorder, NOS, that do not qualify as psychosis per VA regulations).

The Veteran does not have a current psychosis, and there is no evidence that she developed psychosis either during active service or within two years of separating from active service. Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.

Duties to Notify and Assist

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is reopening service connection for a left foot disorder and an acquired psychiatric disorder and remanding the issues of service connection for left foot, acquired psychiatric, right foot, and low back disorders and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.

With respect to the issue of reopening service connection for cervical spine arthritis, the Veteran was provided notice in March 2011, prior to the initial adjudication of the claim in October 2011.  She was notified of the evidence not of record that was necessary to substantiate the claim, VA and her respective duties for obtaining evidence, and how ratings and effective dates are assigned.  The notice letter satisfied the requirements under Kent.  

With respect to the claim for service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Veteran was notified via the rating decision at issue as well as the November 2012 statement of the case, of the criteria for service connection under 38 U.S.C.A. § 1702, as well as the reason why her claim was denied.  Thus, she has actual knowledge as to the information and evidence necessary for her to prevail on the claim and is not prejudiced by a decision in this case.  Thus, the Board concludes that VA satisfied its duties to notify on this issue.    

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, outpatient treatment records, private treatment records, VA examination reports, a copy of the April 2015 Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the RO has not arranged for a VA examination in connection with the claim to reopen service connection, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed, the Board finds that the evidence submitted since the previous denial of service connection for cervical spine arthritis does not meet the threshold burden of being new and material to reopen the claim; therefore, VA did not violate its duty to assist by not obtaining a medical opinion. 

Finally, the Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In sum, VA satisfied its duties to notify and assist, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

As new and material evidence has not been received, the application to reopen service connection for cervical spine arthritis is denied.

As new and material evidence has been received, the application to reopen service connection for a left foot disorder is granted.

As new and material evidence has been received, the application to reopen service connection for an acquired psychiatric disorder is granted.

Service connection for psychosis for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

At the April 2015 Board hearing, the Veteran testified that she was receiving ongoing treatment at the Bronx VA Medical Center (VAMC), including treatment for back and foot pain.  VA treatment records dated after November 2011 have not been associated with the claims file.  She further indicated that she received private treatment for her back prior to beginning care at VA in 2009.  She further indicated that she had received private treatment during service as well as post service while living in Atlanta.

Additionally, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  At the Board hearing, she indicated she received SSA disability benefits for two months for her feet.  As these records allegedly relate to treatment for the left and right foot disorders, the Board cannot rule out a reasonable possibility that the SSA records are relevant to the current issue on appeal.  Accordingly, a remand is necessary to obtain the records.    

With respect to an acquired psychiatric disorder, in the September 2011 examination report, the examiner diagnosed the Veteran with depressive disorder, NOS, and opined that her depression was less likely than not related to service, but did not provide a rationale for this opinion.  She reported seeking private medical treatment during service for depression and that her depression worsened following the birth of her daughter (in-service) who had birth defects.  A December 1992 service treatment record notes that she received treatment for depression during service.  An additional opinion is necessary as there remains a question as to the etiology of the acquired psychiatric disorders.

With respect to service connection for a left foot disorder, as noted above, the service connection claim (which has since been reopened pursuant to this decision) was denied on the basis that the evidence clearly showed this disability existed prior to service and there was no evidence that the disability was aggravated as a result of service.  In an April 2011 written statement and in sworn testimony, the Veteran contended that her left foot had become painful after entrance into service.

While the service treatment records have been obtained, the Veteran's service enlistment physical (which should have been conducted in April 1979) has not been associated with the claims file.  It is not clear from the evidence of record whether the enlistment physical was conducted or if this document is missing or destroyed.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, without the enlistment physical, the Board cannot determine whether a preexisting left foot disorder was noted at service entrance.  The AOJ should attempt to associate any outstanding service treatment records with the claims file.

No VA or private medical opinion is of record with an opinion addressing the questions of (1) whether any of the Veteran's left foot disorders clearly and unmistakably preexisted service and (2), if so, whether a preexisting left foot disorder was clearly and unmistakably not aggravated by service, or (3), if not, whether any currently diagnosed left foot disorder is related to active service.  A remand is required to obtain a medical opinion regarding this claim.  

Finally, any decision with respect to the claim for service connection for a right foot disorder or entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities are inextricably intertwined with the other service connection claims being remanded.  At the April 2015 Board hearing, the Veteran contended that her left foot disorder caused her to develop stress fractures and problems with her right foot.  Additionally, a hypothetical grant of any of the service connection claims being remanded could significantly change the adjudication of the issue of a 10 percent rating based on multiple noncompensable service-connected disabilities by either adding additional noncompensable disabilities to be considered or by rending the issue moot.    

Consideration of the issues of service connection for a right foot disorder and a 10 percent rating based on multiple noncompensable service-connected disabilities, therefore, will be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  

Accordingly, the issues of service connection for low back, left foot, right foot, and acquired psychiatric disorders and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities are REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records pertaining to any acquired psychiatric, back, or foot disorders, specifically any records dated after November 2011.

2.  Contact the Veteran and request she identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for low back, left foot, right foot, and acquired psychiatric disorders (and not already of record).

Ask the Veteran to provide the copies of any private treatment records she has received with regard to the issues on appeal, or the appropriate authorizations so that the AOJ can obtain these records on her behalf.  All reasonable attempts should be made to obtain these records.  

3.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

4.  Obtain any outstanding service treatment records, specifically, the service enlistment physical.  All records/responses received should be associated with the claims file. 

5.  Schedule the Veteran for an examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  The claims folder should be made available to the examiner.    

The examiner should diagnose all acquired psychiatric disorders and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorder (other than alcohol and drug dependence) was incurred in or caused by service.  

The examiner should note and discuss the Veteran's contention that her current psychiatric disorders were caused by the (in-service) birth of her daughter with severe birth defects.  Please provide a rationale for any medical opinion offered.

6.  Schedule the Veteran for an examination to assist in determining the nature and etiology of any current left foot disorders.  The claims folder should be made available to the examiner.  

The examiner should diagnose all left foot disabilities and then, based upon a review of all the record and should offer the following opinions with respect to each diagnosed disability: 

(a)  For any left food disorder noted at service entrance:

Is it at least as likely as not that any preexisting foot disorder was aggravated (permanently worsened) during active service? 

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, is there clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the disorder during service?

(b)  For any left foot disorder not noted at service entrance:

Did the any left foot disorder clearly and unmistakably exist prior to entrance into service? 

If it is the examiner's opinion that any left foot disability preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  The examiner should comment on the Veteran's May 1985 osteotomy procedure on the left foot.

(c)  If it is the examiner's opinion that any left foot disability did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

Please provide a rationale for any opinion offered.

7.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claims of service connection for a right foot disorder and entitlement  to a 10 percent rating  based on multiple noncompensable service-connected disabilities are inextricably intertwined with the other service connection claims remanded and consideration of these issues must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


